                          Case 1:20-cr-00392-VSB Document 18 Filed 03/23/21 Page 1 of 1




                                                                                       March 16, 2021

              BY ECF
              The Honorable Vernon S. Broderick
              United States District Judge
              Southern District of New York
              United States Courthouse
              40 Foley Square
              New York, New York 10007

              Re: United States v. Gerard Vickers, 20 Cr. 392 (VSB)

              Dear Judge Broderick:

                      The defense writes to respectfully request an adjournment of the status conference in the
              above-referenced case currently scheduled for Thursday, March 25, 2021 at 9:00 a.m. The
              defense makes this request as the parties continue discussions regarding a pre-trial resolution of
              this case. Since the previous letter, an updated plea agreement was provided to the defense,
              which counsel needs to review in more detail with Mr. Vickers. To do so, the defense
              respectfully request to adjourn the status conference for 30 days. I have spoken with AUSA
              Christopher Clore and he consents to this request. The defense consents to the exclusion of time.

                                                                                       Very truly yours,



                                                                                       Marisa K. Cabrera, Esq.
                                                                                       Assistant Federal Defender
                                                                                       (917)-890-7612


                     3/23/2021
The status conference scheduled for March 25, 2021 is hereby adjourned to April 27, 2021 at 9:00 a.m. The adjournment is necessary to permit
counsel sufficient time to review discovery, and continue to discuss a possible pretrial disposition of this matter. The Court finds that the ends of
justice served by granting a continuance outweigh the best interests of the public and the defendant in a speedy trial. Accordingly, it is further
ordered that the time between March 25, 2021 and April 27, 2021 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the
interest of justice.
